 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                                EASTERN DISTRICT OF CALIFORNIA

 8
      JOHNNY C. THOMAS,                                Case No. 1:16-cv-00524-DAD-EPG (PC)
 9
                         Plaintiff,                    ORDER DENYING MOTION TO HOLD
10                                                     DEFENDANT IN CONTEMPT
              v.
11                                                     (ECF No. 138)
      MARK KUO,
12
                         Defendant.
13

14          Plaintiff, Johnny C. Thomas, is a state prisoner proceeding pro se and in forma pauperis
15   with this civil rights action filed pursuant to 42 U.S.C. § 1983. Before the Court is Plaintiff’s
16   motion for an order holding Defendant, Mark Kuo, in contempt. (ECF No. 138.) Plaintiff
17   contends that Defendant did not fully comply with the Court’s order setting settlement
18   conference.
19          The requirements set forth in the order setting settlement conference are intended to
20   facilitate mediation of a case. The settlement judge proceeded with the settlement conference
21   despite any failure of a party to fully comply with that order. The settlement judge acted within
22   her discretion to do so. The Court does not find an order holding Defendant contempt to be
23   warranted here. Accordingly,
24   \\\
25   \\\
26   \\\
27   \\\
28   \\\


                                                       1
 1         IT IS ORDERED that Plaintiff’s motion for an order holding Defendant in contempt

 2   (ECF No. 138) is DENIED.

 3
     IT IS SO ORDERED.
 4

 5      Dated:   September 24, 2019                      /s/
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                 2
